Citation Nr: 0640064	
Decision Date: 12/28/06    Archive Date: 01/05/07

DOCKET NO.  02-17 740A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a seizure disorder.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1985 to 
December 1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma that denied the veteran's claims of 
entitlement to service connection for bilateral hearing loss 
and a seizure disorder.  The veteran perfected a timely 
appeal of these determinations to the Board.

In June 2003 the veteran appeared and offered testimony in 
support of his claim before the undersigned member of the 
Board at the RO.  The veteran's testimony on that occasion 
has been transcribed and associated with his claim's file.

This matter was previously before the Board in both March 
2003 and February 2004, and was both times remanded.

As a procedural matter, the Board observes that in a July 
2000 rating decision, the RO denied the veteran's original 
claim of entitlement to service connection for seizures.  The 
veteran did not initiate an appeal of the decision, and; as 
such, that decision became final when the one-year appeal 
expired.  38 U.S.C.A. § 7105(b)(1), (c ) (West 1991 & 2002).  
However, in light of the fact that the RO denied the 
veteran's claim as "not well-grounded," the RO properly 
readjudicated the veteran's claim in accordance with the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 38 
U.S.C.A. § 5107, Historical and Statutory Notes, Effective 
Dates and Applicability Provisions (West Supp. 2001) 
(providing for the re-adjudication of claims that were denied 
as "not well-grounded," and became final during the period 
beginning on July 14, 1999, and ending on November 9, 2000).  
Hence, the RO appropriately readjudicated the veteran's claim 
as if the previous denial of that claim had not been made.  
Id. Therefore, the issue is to be phrased as listed on the 
cover page of this decision.

The issue of entitlement to service connection for a seizure 
disorder is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDING OF FACT

The veteran's bilateral hearing loss originated in service.


CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the veteran, 
bilateral hearing loss was incurred during service.  38 
U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.385 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2006).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
July 2004 letter from the AOJ to the veteran, which informed 
him of what evidence was required to substantiate his claim 
and of his and the VA's respective duties for obtaining 
evidence.  The veteran was also asked to submit any relevant 
evidence and/or information in his possession to the AOJ.

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).   As the Board 
concludes below that the preponderance is against the 
veteran's claim for service connection, any questions as to 
the appropriate disability rating or effective date to be 
assigned are rendered moot.  Therefore, to the extent that 
there was not adequate notice provided to the veteran on 
these two elements, the Board finds no prejudice to the 
veteran in processing the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, two VA 
audiology examinations, the veteran's testimony before the 
Board, and written statements by the veteran and his 
representative.  There is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

II.  Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  If a condition 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. 
§ 3.303(b).    Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Under the laws administered by VA, impaired hearing will be 
considered a disability when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability when the auditory threshold for any 
of the frequencies of 500, 1,000, 2,000, 3,000 and 4,000 
Hertz is 40 decibels or greater; or when the thresholds for 
at least three of these frequencies are 25 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

When after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin or any other point, such doubt will be resolved in a 
favor of the veteran.  By reasonable doubt is meant one which 
exists because of an approximate balance of positive and 
negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.

In the instant case, the veteran's service medical records 
reveal hearing tests conducted in December 1985, March 1987, 
and June 1989, which note some changes in the veteran's 
hearing.  The December 1985 audiological evaluation results 
showed that the pure tone hearing threshold levels at 500, 
1000, 2000, 3000, and 4000 hertz were respectively 10, 10, 5, 
10 and 15 on the right; and 10, 5, 15, 20, and 15 on the 
left.  The March 1987 audiological evaluation results showed 
that the pure tone hearing threshold levels at 500, 1000, 
2000, 3000, and 4000 hertz were respectively 20, 30, 25, 25 
and 45 on the right; and 40, 40, 40, 25 and 45 on the left.  
The June 1989 audiological evaluation results showed that the 
pure tone hearing threshold levels at 500, 1000, 2000, 3000, 
and 4000 hertz were respectively 25, 20, 25, 15 and 20 on the 
right; and 20, 15, 20, 20, and 25 on the left.

In May 2001, the veteran had a QTC audiology examination and 
comprehensive audiology testing.  The examiner found that the 
veteran had a VA four-frequency average hearing loss of 23 
decibels bilaterally.  His speech reception thresholds were 
15 decibels in the right ear and 10 decibels in the left ear.  
At 40 decibels above his speech reception thresholds, his 
Maryland CNC word list discrimination scores were 98 percent 
in the right ear and 96 percent in the left ear.  The 
impression was of mild sensorneural hearing loss bilaterally.  
The examiner indicated that the in-service noise conditions, 
as described by the veteran, were as likely as not to have 
caused the onset of the veteran's hearing loss.

In October 2004, the veteran submitted a private audiology 
report which indicates that hearing testing showed speech 
discrimination scores of 84 percent in the right and left 
ears.  The findings contained on this audiology report did 
not include an interpretation of the audiogram concerning the 
pure tone hearing threshold levels (in decibels) at the 
applicable VA frequencies.

An October 2005 VA audiological evaluation results showed 
that the pure tone hearing threshold levels at 500, 1000, 
2000, 3000, and 4000 hertz were respectively 15, 20, 10, 25 
and 25 on the right; and 15, 20, 20, 25, and 35 on the left.  
The results of that examination revealed an average puretone 
threshold hearing level of 20 dB for the right ear, and 25 dB 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 92 percent in his right ear and 92 
percent in his left ear.  According to the VA examiner, the 
pure tone results indicated a very mild hearing loss at 4000 
hertz only in the left ear and hearing in the right ear was 
within normal limits.  The examiner opined in this report 
that it was as likely as not that onset of mild high 
frequency sensorineural hearing loss in the left ear was 
during military service, but that there was no compensable 
hearing loss in the right ear.  It was noted in the 2005 
examination report that although speech discrimination 
testing revealed excellent discrimination ability for both 
ears, during speech discrimination testing, the veteran 
responded with partial word answers, using the second 
syllable of the words.

A January 2006 VA audiological evaluation results showed that 
the pure tone hearing threshold levels at 500, 1000, 2000, 
3000, and 4000 hertz were respectively 15, 15, 15, 20 and 20 
on the right; and 15, 15, 20, 25, and 35 on the left.  The 
results of that examination revealed an average puretone 
threshold hearing level of 18 dB for the right ear, and 24 dB 
for the left ear.  Speech audiometry revealed speech 
recognition ability of 96 percent in his right ear and 96 
percent in his left ear.  In this examination report, the 
examiner stated that the veteran began speech discrimination 
testing by responding with single syllable responses and was 
reinstructed on proper responses, and that after reviewing 
the October 2005 evaluation, it was the examiner's opinion 
that the previous hearing thresholds and the present results 
revealed no compensable hearing loss present for either ear.  
The examiner went on to state that the October 2005 opinion 
was incorrect in stating that left ear hearing loss was 
compensable/related to military service.

In considering the totality of the evidence, the Board 
observes that the veteran's contention that he has bilateral 
hearing loss disability within applicable VA standards is 
supported by the results of the hearing test administered in 
October 2004 and 2005, by both private and VA audiologists; 
and is opposed by the results of the hearing test 
administered in January 2006, by the same VA audiologist who 
conducted the testing in October 2005.  However, the 
veteran's extensive medical record as a whole lends support, 
in effect, to both the foregoing results.  In such cases, 
where the evidentiary record is evenly balanced, the benefit 
of the doubt must be resolved in favor of the veteran.  
38 C.F.R. § 3.102.  Hence, the Board determines that the 
evidence supports a finding that the veteran has a bilateral 
hearing loss disability for VA purposes.  38 C.F.R. § 3.385.

The evidence of record also supports the veteran's history of 
noise exposure in service, and he is shown to have sustained 
decreased hearing acuity at that same time.  Specifically, 
the record reflects that in March 1987, the veteran was found 
to have a decibel loss of 25 or greater at the 1000 through 
4000 Hertz levels in both ears.  Significantly, upon 
audiometric testing in June 1989, evaluation showed a right 
ear 20 decibel loss at 1000 and 4000 Hertz, a right ear 25 
decibel loss at 500 and 3000 Hertz; and a left ear 20 decibel 
loss at 500, 2000, and 3000 Hertz, and a left ear 25 decibel 
loss at 4000 Hertz.  Thus, the Board concludes that given the 
circumstances of the veteran's service, it can be reasonably 
found that the veteran sustained acoustic trauma to the 
hearing in both ears during service.

There appears to have been no clinical treatment or medical 
finding with respect to the veteran's hearing loss for more 
than ten years following his discharge.  Under these 
circumstances, the Board may legitimately question whether 
chronicity of symptomatology is adequately supported.  
However, the accounts of the veteran and his family indicate 
that he continued to notice a decline in his hearing during 
years after service.  While the VA examiner, who conducted 
both the October 2005 and January 2006 examinations, 
essentially ruled out a link between any current hearing loss 
and service, a QTC audiologist has opined that the conditions 
of the veteran's service were a likely cause of the onset of 
his hearing loss.  Thus, this audiologist's opinion is 
sufficient to establish at least a balance of positive and 
negative evidence regarding the matter of service connection 
for bilateral hearing loss.  Resolving all reasonable doubt 
in the veteran's favor, as required by 38 U.S.C.A § 5107(b), 
the Board determines that service connection for bilateral 
hearing loss is warranted. The appeal is granted.


ORDER

Entitlement to service connection for bilateral hearing loss 
is granted.


REMAND

Subsequent to the RO's most recent adjudication of the 
veteran's claim of entitlement to service connection for a 
seizure disorder in May 2006, the Board received additional 
evidence pertinent to this claim in the form of a July 2006 
medical statement from the veteran's private physician, Dr. 
M.  This evidence was not accompanied by the veteran's waiver 
of initial RO review.  In an October 2006 letter, the Board 
informed the veteran both of his right to RO review of the 
evidence and issuance of a new Supplemental Statement of the 
Case in light of the new evidence, and of his option to waive 
such right and to request that the Board proceed with the 
adjudication of his appeal.  In response, the veteran 
requested that the Board remand the matter for initial RO 
review of the additional evidence.  Therefore, this matter 
must be remanded for RO readjudication of the veteran's claim 
of service connection for a seizure disorder in light of this 
new evidence.  See generally, 38 C.F.R. § 20.1304; Disabled 
American Veterans v. Principi, 327 F.3d 1339 (Fed. Cir. 
2003).


Accordingly, the case is REMANDED for the following action:

1.	The RO should readjudicate the claim 
for service connection for a seizure 
disorder, in light of all pertinent 
evidence and legal authority.

2.	If the benefit sought on appeal remains 
adverse to the veteran, the RO must 
furnish to the veteran an appropriate 
Supplemental Statement of the Case 
(including citation to and 
consideration of all evidence added to 
the claims file since the May 2006 
Supplemental Statement of the Case) and 
afford him the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


